Case 2:17-cv-07639-SJO-KS Document 669-10 Filed 02/09/20 Page 1 of 8 Page ID
                                 #:32669




                    EXHIBIT 19
         FILED PUBLICLY PURSUANT TO
         COURT ORDER DATED JANUARY
              30, 2020 (ECF NO. 665)
      Case 2:17-cv-07639-SJO-KS Document 669-10 Filed 02/09/20 Page 2 of 8 Page ID
                                       #:32670




First-mover Advantage

April 5, 2016




                                                                                     Plaintiffs' Trial Exhibit


                                                                                       PX0029
                                      CONFIDENTIAL
                                                                                     Case No. 2:17-cv-07639 SJO-KS




                                       PX0029.1
On average, first-movers achieve higher market
       Case 2:17-cv-07639-SJO-KS Document 669-10 Filed 02/09/20 Page 3 of 8 Page ID
                                        #:32671


share




    http://www.mckinsey.com/industries/pharmaceuticals-and-medical-products/our-insights/pharmas-first-to-market-advantage   2
                                                     CONFIDENTIAL
                                                        PX0029.2
The market share advantage of first movers at
       Case 2:17-cv-07639-SJO-KS Document 669-10 Filed 02/09/20 Page 4 of 8 Page ID
                                        #:32672


year 10 is on average 6 percentage points




    http://www.mckinsey.com/industries/pharmaceuticals-and-medical-products/our-insights/pharmas-first-to-market-advantage   3
                                                     CONFIDENTIAL
                                                        PX0029.3
The degree of first-mover advantage varies in
       Case 2:17-cv-07639-SJO-KS Document 669-10 Filed 02/09/20 Page 5 of 8 Page ID
                                        #:32673


different situations




    http://www.mckinsey.com/industries/pharmaceuticals-and-medical-products/our-insights/pharmas-first-to-market-advantage   4
                                                     CONFIDENTIAL
                                                        PX0029.4
       Case 2:17-cv-07639-SJO-KS Document 669-10 Filed 02/09/20 Page 6 of 8 Page ID
                                        #:32674
Key considerations for Kite


• First mover advantage for KTE-C19 will be impacted by
  the following:
   – Positively
       • highly specialized
       • given intravenously in an inpatient setting
       • experienced marketing team with a proven track record in the b-cell
         malignancy space
       • Kite Pharma has demonstrated an ability to develop indications
         quickly (BTD in aggressive NHL)
   – Potentially negative
       • Anticipate 6 month gap between first and second entrant; in many
         instances, first-mover advantage vanishes when the lead time is short
       • Highly competitive market


                                                                                      5
                                      CONFIDENTIAL
                                        PX0029.5
The degree of first-mover advantage varies in
       Case 2:17-cv-07639-SJO-KS Document 669-10 Filed 02/09/20 Page 7 of 8 Page ID
                                        #:32675


different situations




                   Denotes approximation for Kite Pharma




    http://www.mckinsey.com/industries/pharmaceuticals-and-medical-products/our-insights/pharmas-first-to-market-advantage   6
                                                     CONFIDENTIAL
                                                        PX0029.6
        Case 2:17-cv-07639-SJO-KS Document 669-10 Filed 02/09/20 Page 8 of 8 Page ID
                                         #:32676
Conclusions


• KTE-C19’s first-mover advantage will likely be driven by:
   – delta in launch time of 2nd entrant
       • The longer the first-mover has exclusivity, the more likely the therapy
         will become entrenched in treatment centers
   – speed in developing new indications
       • Transplant centers will likely gravitate towards one companies
         offerings (across indications) to simplify the treatment process
• KTE-C19’s first mover advantage is expected to be 5-10
  percentage points after 10 years




                                                                                       7
                                       CONFIDENTIAL
                                         PX0029.7
